Exhibit 10.3

 

SECURITY AGREEMENT dated as of November 18, 2004, among TRITON PCS, INC., a
Delaware corporation (the “Borrower”), each subsidiary of the Borrower listed on
Schedule I hereto (each such subsidiary individually a “Subsidiary” and,
together, the “Guarantors”; the Guarantors and the Borrower are referred to
collectively herein as the “Grantors”) and LEHMAN COMMERCIAL PAPER INC.
(“LCPI”), as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined herein).

 

Reference is made to (a) the Term Loan Agreement dated as of November 18, 2004,
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, and LCPI, as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) and (b) the Guarantee
Agreement dated as of November 18, 2004, (as amended, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”), among the Guarantors and
the Collateral Agent.

 

The Lenders have agreed to make Loans to the Borrower, pursuant to, and upon the
terms and subject to the conditions specified in, the Term Loan Agreement.
Pursuant to the Guarantee Agreement each of the Guarantors has agreed to
guarantee, among other things, all the obligations of the Borrower under the
Term Loan Agreement. The obligations of the Lenders to make Loans are
conditioned upon, among other things, the execution and delivery by the Grantors
of an agreement in the form hereof to secure (a) the due and punctual payment by
the Borrower of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower to the Secured
Parties under the Term Loan Agreement and the other Loan Documents, (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower under or pursuant to the Term Loan Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
the covenants, agreements, obligations and liabilities of (i) each Loan Party
(other than Triton PCS Property Company L.L.C. and Triton PCS License Company
L.L.C.) under or pursuant to the Guarantee Agreement and (ii) each Loan Party
and SunCom Wireless Investment under or pursuant to the other Loan Documents and
(d) the due and punctual payment and performance of all obligations of the
Borrower or any Loan Party under each Hedging Agreement entered into with any
counterparty that was a Lender at the time such Hedging Agreement was entered
into (all the monetary and other obligations described in the preceding clauses
(a) through (d) being collectively called the “Obligations”). For the avoidance
of doubt, the term “Lender” as used in clause (d) of the third sentence of this
paragraph shall also include each Person that both (y) is a counterparty to a
Hedging Agreement with a Loan

 



--------------------------------------------------------------------------------

Party and (z) was a Lender or an Affiliate of a Lender at the time such Hedging
Agreement was entered into.

 

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Definition of Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Term Loan Agreement.

 

SECTION 1.02. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

 

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” shall have the meaning specified in Section 9-102 of the New York
UCC.

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Chattel Paper” shall have the meaning specified in Section 9-102 of the New
York UCC.

 

“Collateral” shall have the meaning assigned to such term in Section 2.01.

 

“Commercial Tort Claims” shall have the meaning specified in Section 9-102 of
the New York UCC.

 

“Commodity Account” shall mean an account maintained by a Commodity Intermediary
in which a Commodity Contract is carried out for a Commodity Customer.

 

“Commodity Contract” shall mean a commodity futures contract, an option on a
commodity futures contract, a commodity option or any other contract that, in
each case, is (a) traded on or subject to the rules of a board of trade that has
been designated as a contract market for such a contract pursuant to the federal
commodities laws or (b) traded on a foreign commodity board of trade, exchange
or market, and is carried on the books of a Commodity Intermediary for a
Commodity Customer.

 

“Commodity Customer” shall mean a person for whom a Commodity Intermediary
carries a Commodity Contract on its books.

 

“Commodity Intermediary” shall mean (a) a person who is registered as a futures
commission merchant under the federal commodities laws or (b) a person who in
the ordinary

 

2



--------------------------------------------------------------------------------

course of its business provides clearance or settlement services for a board of
trade that has been designated as a contract market pursuant to federal
commodities laws.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule II.

 

“Deposit Account” shall have the meaning specified in Section 9-102 of the New
York UCC.

 

“Documents” shall mean all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

 

“Entitlement Holder” shall mean a person identified in the records of a
Securities Intermediary as the person having a Security Entitlement against the
Securities Intermediary. If a person acquires a Security Entitlement by virtue
of Section 8-501(b)(2) or (3) of the New York UCC, such person is the
Entitlement Holder.

 

“Equipment” shall mean all equipment, furniture and furnishings, and all
tangible personal property similar to any of the foregoing, including tools,
parts and supplies of every kind and description, and all improvements,
accessions or appurtenances thereto, that are now or hereafter owned by any
Grantor. The term Equipment shall include Fixtures.

 

“Financial Asset” shall mean (a) a Security, (b) an obligation of a person or a
share, participation or other interest in a person or in property or an
enterprise of a person, which is, or is of a type, dealt with in or traded on
financial markets, or which is recognized in any area in which it is issued or
dealt in as a medium for investment or (c) any property that is held by a
Securities Intermediary for another person in a Securities Account if the
Securities Intermediary has expressly agreed with the other person that the
property is to be treated as a Financial Asset under Article 8 of the New York
UCC or its equivalent in other jurisdictions. As the context requires, the term
Financial Asset shall mean either the interest itself or the means by which a
person’s claim to it is evidenced, including a certificated or uncertificated
Security, a certificate representing a Security or a Security Entitlement.

 

“Fixtures” shall mean all items of Equipment, whether now owned or hereafter
acquired, of any Grantor that become so related to particular real estate that
an interest in them arises under any real estate law applicable thereto;
provided that Equipment contained on any radio broadcast tower shall not
constitute Fixtures.

 

“General Intangibles” shall have the meaning specified in Section 9-102 of the
New York UCC; provided that the Collateral does not include at any time any
license, permit or

 

3



--------------------------------------------------------------------------------

other authorization issued by the FCC to the extent, but only to the extent,
that the Grantors are prohibited from granting a security interest therein
pursuant to the Communications Act, but shall include, to the maximum extent
permitted by law, all rights incident or appurtenant to the FCC licenses,
permits and authorizations and the rights to receive all proceeds derived from
or in connection with the sale, assignment or transfer of the FCC licenses,
permits and authorizations

 

“Instruments” shall have the meaning specified in Section 9-102 of the New York
UCC.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, or other data or information, software and databases and all
embodiments or fixations thereof and related documentation and registrations,
and all additions, improvements and accessions to, and books and records
describing or used in connection with, any of the foregoing.

 

“Inventory” shall mean all goods of any Grantor, whether now owned or hereafter
acquired, held for sale or lease, or furnished or to be furnished by any Grantor
under contracts of service, or consumed in any Grantor’s business, including raw
materials, intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor, whether now owned or hereafter acquired
by any Grantor.

 

“Letter-of-Credit Rights” shall have the meaning specified in Section 9-102 of
the New York UCC.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party, including those
listed on Schedule III (other than those license agreements in existence on the
date hereof and listed on Schedule III and those license agreements entered into
after the date hereof, which by their terms prohibit assignment or a grant of a
security interest by such Grantor as licensee thereunder).

 

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

 

“Obligations” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or any other country, all
registrations and

 

4



--------------------------------------------------------------------------------

recordings thereof, and all applications for letters patent of the United States
or any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule IV, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 2 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the Borrower.

 

“Proceeds” shall mean any consideration received from the sale, exchange,
license, lease or other disposition of any asset or property that constitutes
Collateral, any value received as a consequence of the possession of any
Collateral and any payment received from any insurer or other person or entity
as a result of the destruction, loss, theft, damage or other involuntary
conversion of whatever nature of any asset or property which constitutes
Collateral, and shall include, (a) any claim of any Grantor against any third
party for (and the right to sue and recover for and the rights to damages or
profits due or accrued arising out of or in connection with) (i) past, present
or future infringement of any Patent now or hereafter owned by any Grantor, or
licensed under a Patent License, (ii) past, present or future infringement or
dilution of any Trademark now or hereafter owned by any Grantor or licensed
under a Trademark License or injury to the goodwill associated with or
symbolized by any Trademark now or hereafter owned by any Grantor, (iii) past,
present or future breach of any License and (iv) past, present or future
infringement of any Copyright now or hereafter owned by any Grantor or licensed
under a Copyright License and (b) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the Collateral Agent, (d) each counterparty to any Hedging Agreement entered
into with the Borrower or any Loan Party if such counterparty was a Lender or an
Affiliate of a Lender at the time the Hedging Agreement was entered into, (e)
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Loan Document and (f) the successors and assigns of each of the
foregoing.

 

“Securities” shall mean any obligations of an issuer or any shares,
participations or other interests in an issuer or in property or an enterprise
of an issuer which (a) are represented by a certificate representing a security
in bearer or registered form, or the transfer of which may be registered upon
books maintained for that purpose by or on behalf of the issuer, (b) are one of
a class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations and (c)(i) are, or are of a type, dealt
with or trade on securities exchanges or securities markets or (ii) are a medium
for investment and by their terms expressly provide that they are a security
governed by Article 8 of the Uniform Commercial Code.

 

“Securities Account” shall mean an account to which a Financial Asset is or may
be credited in accordance with an agreement under which the person maintaining
the account undertakes to treat the person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.

 

“Security Entitlements” shall mean the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

 

5



--------------------------------------------------------------------------------

“Security Interest” shall have the meaning assigned to such term in Section
2.01.

 

“Security Intermediary” shall mean (a) a clearing corporation or (b) a person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

 

“Term Loan Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof, and all pending applications filed in connection
therewith, including registrations and pending applications in the United States
Patent and Trademark Office, any State of the United States or any similar
offices in any other country or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule V, (b) all
goodwill associated therewith or symbolized thereby and (c) all other assets,
rights and interests that uniquely reflect or embody such goodwill.

 

SECTION 1.03. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Term Loan Agreement shall be applicable to this Agreement.

 

ARTICLE II

 

Security Interest

 

SECTION 2.01. Security Interest. As security for the payment or performance, as
the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges as security to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all Accounts Receivable;

 

  (iii) all Chattel Paper;

 

  (iv) all Deposit Accounts;

 

  (v) all Documents;

 

6



--------------------------------------------------------------------------------

  (vi) all Equipment;

 

  (vii) all General Intangibles;

 

  (viii) all Instruments;

 

  (ix) all Inventory;

 

  (x) all Investment Property;

 

  (xi) Letter-of-Credit rights;

 

  (xii)  all commercial tort claims listed on Schedule VI;

 

  (xiii)  all books and records pertaining to the Collateral; and

 

  (xiv)  to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

provided that the Collateral shall not include (x) any Excluded Assets or (y)
any rights under any item that would, but for this proviso, constitute
Collateral, to the extent, but only to the extent, that the terms therof
expressly prohibit the pledge, grant of a security interest or lien, transfer,
assignment or hypothecation by a Grantor of such item (the “Excluded
Collateral”), in each case in the manner contemplated hereby, unless a consent
shall have been obtained; provided, further, that the Collateral shall include
all rights to Accounts and general intangibles for money due or to become due
under such Excluded Collateral and all other rights as to which any prohibition
on such pledge, grant of a security interest or lien, transfer, assignment or
hypothecation in such item is ineffective, whether under Article 9 of the New
York UCC or otherwise, and shall also include all proceeds of any such Excluded
Collateral; and provided, further, that at such time as the grant of a security
interest in such Excluded Collateral would no longer result in the forfeiture
thereof, or default thereunder, then the Collateral Agent’s security interest
therein shall automatically and without any further action attach and become
fully effective at that time.

 

Each Grantor hereby irrevocably authorizes the Collateral Agent at any time and
from time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Security Interest or any part thereof and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request. Each Grantor authorizes the
Collateral Agent to use the collateral description “all personal property” or
“all assets” in any such financing statements.

 

The Collateral Agent is further authorized to file in the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

7



--------------------------------------------------------------------------------

SECTION 2.02. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

 

ARTICLE III

 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 

SECTION 3.01. Title and Authority. Each Grantor has good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval which has been obtained.

 

SECTION 3.02. Filings. (a) The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein is correct and
complete in all material respects as of the Effective Date. Uniform Commercial
Code financing statements (including fixture filings, as applicable) containing
a description of the Collateral have been delivered to the Collateral Agent for
filing in each governmental office specified in Schedule 6 to the Perfection
Certificate, which are all the filings (other than filings required to be made
in the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the ratable
benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by filing Uniform Commercial Code financing
statements in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law.

 

(b) Each Grantor represents and warrants that fully executed instruments
containing a description of all Collateral consisting of Intellectual Property
with respect to United States Patents and United States registered Trademarks
(and Trademarks for which United States registration applications are pending)
(other than those that are set forth on Schedule V and specifically exempted
from this requirement) and United States registered Copyrights will be promptly
delivered to the Collateral Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
ratable benefit of the Secured Parties) in respect of all Collateral consisting
of Patents, Trademarks and Copyrights in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, or in any
other necessary jurisdiction, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are

 

8



--------------------------------------------------------------------------------

necessary to perfect the Security Interest with respect to any Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed after the date hereof).

 

SECTION 3.03. Validity of Security Interest. The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Obligations, (b) subject to the filings described
in Section 3.02 above, a perfected security interest in all Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code and
(c) a security interest that shall be perfected in all Collateral (other than
those Trademarks that are set forth on Schedule V and specifically exempted from
the requirements set forth in Section 3.03(b)) in which a security interest may
be perfected upon the receipt and recording of this Agreement (or a separate
instrument reflecting the security interest granted) with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, within the three-month period (commencing as of the date hereof)
pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one-month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205 and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction. The
Security Interest is and shall be prior to any other Lien on any of the
Collateral, other than Liens expressly permitted to be prior to the Security
Interest pursuant to Section 6.02 of the Term Loan Agreement.

 

SECTION 3.04. Absence of Other Liens. The Collateral is owned by the Grantors
free and clear of any Lien, except for Liens expressly permitted pursuant to
Section 5.13 of the Term Loan Agreement. The Grantor has not filed or consented
to the filing of (a) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Collateral,
(b) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (c) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 5.13 of the Term
Loan Agreement.

 

ARTICLE IV

 

Covenants

 

SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business. (a) Each Grantor agrees promptly to notify the Collateral Agent in
writing of any change (i) in its legal name, (ii) in the location of its
jurisdiction of incorporation or organization, (iii) in its form of organization
or (iv) in its Federal Taxpayer Identification Number or other identification
number assigned by its jurisdiction of incorporation or formation. Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral. Each Grantor agrees promptly to notify
the Collateral Agent if any material portion of the Collateral owned or held by
such Grantor is damaged or destroyed.

 

9



--------------------------------------------------------------------------------

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned by it as is consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Collateral.

 

SECTION 4.02. Periodic Certification. Each year, at the time of delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.10 of the Term Loan Agreement, the Borrower shall deliver to the
Collateral Agent a certificate executed by a Financial Officer of the Borrower
setting forth the information specified in Section 5.16(b) of the Term Loan
Agreement.

 

SECTION 4.03. Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 5.13 of the Term Loan Agreement.

 

SECTION 4.04. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be
immediately pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II, III, IV or V hereto or adding
additional schedules hereto to specifically identify any asset or item that may
constitute Copyrights, Licenses, Patents or Trademarks; provided, however, that
any Grantor shall have the right, exercisable within 10 days after it has been
notified by the Collateral Agent of the specific identification of such
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral. Each Grantor agrees that it will use its reasonable best
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct in all
material respects with respect to such Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Collateral.

 

SECTION 4.05. Inspection and Verification. The Collateral Agent and such persons
as the Collateral Agent may reasonably designate shall have the right, at the
Grantors’ own cost and expense, to inspect the Collateral, all records related
thereto (and to make extracts and copies from such records) and the premises
upon which any of the Collateral is located, to discuss the Grantors’ affairs
with the officers of the Grantors and their independent accountants and to
verify under reasonable procedures the validity, amount, quality, quantity,
value,

 

10



--------------------------------------------------------------------------------

condition and status of, or any other matter relating to, the Collateral,
including, in the case of Accounts or Collateral in the possession of any third
person, by contacting Account Debtors in the event of and during the continuance
of an Event of Default or the third person possessing such Collateral for the
purpose of making such a verification. The Collateral Agent shall have the
absolute right to share any information it gains from such inspection or
verification with any Secured Party (it being understood that any such
information shall be deemed to be “Information” subject to the provisions of
Section 8.13 of the Term Loan Agreement).

 

SECTION 4.06. Taxes; Encumbrances. At its option, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and not
permitted pursuant to Section 5.13of the Term Loan Agreement, and may pay for
the maintenance and preservation of the Collateral to the extent any Grantor
fails to do so as required by the Term Loan Agreement or this Agreement, and
each Grantor jointly and severally agrees to reimburse the Collateral Agent on
demand for any payment made or any expense incurred by the Collateral Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
Section 4.06 shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

SECTION 4.07. Assignment of Security Interest. If at any time any Grantor shall
take a security interest in any property of an Account Debtor or any other
person to secure payment and performance of an Account to the extent permissible
under the document granting a security interest, such Grantor shall promptly
assign such security interest to the Collateral Agent. Such assignment need not
be filed of public record unless necessary to continue the perfected status of
the security interest against creditors of and transferees from the Account
Debtor or other person granting the security interest.

 

SECTION 4.08. Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

 

SECTION 4.09. Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made an assignment, pledge or hypothecation of the Collateral
for security purposes or shall grant any other Lien in respect of the
Collateral, except as expressly permitted by Section 5.13 of the Term Loan
Agreement. Except as permitted in the Term Loan Agreement, none of the Grantors
shall make or permit to be made any transfer of the Collateral and each Grantor
shall remain at all times in possession of the Collateral owned by it, except
that (a) Inventory may be sold in the ordinary course of business and (b) unless
and until the Collateral Agent shall notify the Grantors that an Event of
Default shall have occurred and be continuing and that during the continuance
thereof the Grantors shall not sell, convey, lease, assign, transfer or
otherwise dispose of any Collateral (which notice may be given by telephone if
promptly confirmed in writing), the Grantors may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Term Loan Agreement or any other Loan Document. Without limiting
the generality of the foregoing, each

 

11



--------------------------------------------------------------------------------

Grantor agrees that it shall not permit any Inventory that is material
individually or in the aggregate to be in the possession or control of any
warehouseman, bailee, agent or processor at any time unless such warehouseman,
bailee, agent or processor shall have been notified of the Security Interest and
shall have agreed in writing to hold the Inventory subject to the Security
Interest and the instructions of the Collateral Agent and to waive and release
any Lien held by it with respect to such Inventory, whether arising by operation
of law or otherwise.

 

SECTION 4.10. Limitation on Modification of Accounts. None of the Grantors will,
without the Collateral Agent’s prior written consent, grant any extension of the
time of payment of any of the Accounts Receivable that are material individually
or in the aggregate, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged.

 

SECTION 4.11. Insurance. The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment and of the type described in Section 3.17 of the Term
Loan Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this Section 4.11, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

 

SECTION 4.12. Legend. Each Grantor shall legend, in form and manner satisfactory
to the Collateral Agent, its material Accounts Receivable and its books, records
and documents evidencing or pertaining to any Accounts Receivable with an
appropriate reference to the fact that such Accounts Receivable have been
assigned to the Collateral Agent for the benefit of the Secured Parties and that
the Collateral Agent has a security interest therein.

 

SECTION 4.13. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, nor will it permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent which is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by any such Patent with the relevant patent number as necessary and
sufficient to establish and preserve its maximum rights under applicable patent
laws.

 

12



--------------------------------------------------------------------------------

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business, (i)
maintain the quality of products and services offered under such Trademark, (ii)
if such Trademark is registered, display such Trademark with notice of Federal
or foreign registration to the extent necessary and sufficient to establish and
preserve its maximum rights under applicable law and (iii) not knowingly use or
knowingly authorize the use of such Trademark in violation of any third party
rights.

 

(c) Each Grantor (either itself or through licensees) will, for each work
covered by a registered Copyright material to the conduct of such Grantor’s
business, use appropriate copyright notice when publishing, reproducing,
displaying and distributing the work, as necessary and sufficient to establish
and preserve its maximum rights under applicable copyright laws.

 

(d) Each Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of its business may become abandoned, lost or dedicated to the public,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to register the same, or to keep and
maintain the same.

 

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for registration in such Grantor’s
name any Patent, Trademark or Copyright (or for the registration of any
Trademark or Copyright) with the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, unless it promptly informs the Collateral Agent, and, upon
request of the Collateral Agent, executes and delivers any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence the Collateral Agent’s security interest in such Patent, Trademark or
Copyright, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.

 

(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights material to the conduct of such
Grantor’s business (and to obtain the relevant grant or registration) and,
except with respect to Trademarks that the Grantor has abandoned through
non-use, to maintain each issued Patent and each registration of the Trademarks
and Copyrights that is material to the conduct of such Grantor’s business,
including timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties.

 

(g) In the event that any Grantor has reason to believe that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, or take such other actions
as such Grantor, in the

 

13



--------------------------------------------------------------------------------

exercise of its good faith business judgment, deems appropriate under the
circumstances to protect such Collateral.

 

(h) Upon and during the continuance of an Event of Default, each Grantor shall
use its reasonable best efforts to obtain all requisite consents or approvals by
the licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all of such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.

 

ARTICLE V

 

Power of Attorney

 

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent and attorney-in-fact, and in such capacity
the Collateral Agent shall have the right, with power of substitution for each
Grantor and in each Grantor’s name or otherwise, for the use and benefit of the
Collateral Agent and the Secured Parties, upon the occurrence and during the
continuance of an Event of Default (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby, and no action taken or omitted to be taken by the Collateral Agent with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
the Collateral Agent. It is understood and agreed that the appointment of the
Collateral Agent as the agent and attorney-in-fact of the Grantors for the
purposes set forth above is coupled with an interest and is irrevocable, except
that the Collateral Agent may not act as attorney-in-fact in any respect that
would contravene the rules and policies of the FCC or that would effectuate a
transfer of control of any license, permit or other authorization issued by the
FCC without all necessary prior approval of the FCC. The provisions of this
Section shall in no event relieve any Grantor of any of its obligations
hereunder or under any other Loan Document with respect to the Collateral or any
part thereof or impose any obligation on the Collateral Agent or any Secured
Party to proceed in any particular manner with respect to the Collateral or any
part thereof, or in any way limit the exercise by the Collateral Agent or any
Secured Party of any other or further right which it may have on the date of
this Agreement or hereafter, whether hereunder, under any other Loan Document,
by law or otherwise.

 

14



--------------------------------------------------------------------------------

ARTICLE VI

 

Remedies

 

SECTION 6.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent, subject to compliance with applicable law and the provisions
of Section 7.16, shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-610 of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and

 

15



--------------------------------------------------------------------------------

place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Collateral Agent until the sale price
is paid by the purchaser or purchasers thereof, but the Collateral Agent shall
not incur any liability in case any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may be sold again upon like notice. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section, any
Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

SECTION 6.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in its capacity as such hereunder or under any
other Loan Document) in connection with such collection or sale or otherwise in
connection with this Agreement or any of the Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder or under any
other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application

 

16



--------------------------------------------------------------------------------

of any part of the purchase money paid over to the Collateral Agent or such
officer or be answerable in any way for the misapplication thereof.

 

SECTION 6.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this Article
at such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants (to the extent, but only to the
extent, such grant does not violate the terms of any agreement or license
pursuant to which such Grantor has rights in such Collateral) to the Collateral
Agent an irrevocable (until the termination of this Agreement), non-exclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sub-license any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent may only be exercised
upon the occurrence and during the continuation of an Event of Default; provided
that any license, sub-license or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 8.01 of the Term Loan Agreement. All communications and notices
hereunder to any Guarantor shall be given to it at its address or telecopy
number set forth on Schedule I, with a copy to the Borrower.

 

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Term Loan Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Term Loan Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the making by the Lenders of the Loans, and the execution and
delivery to the Lenders of any notes evidencing such Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until this Agreement shall terminate.

 

17



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Grantor and the Collateral Agent and their
respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Term Loan Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

 

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) Each
Grantor jointly and severally agrees to pay upon demand to the Collateral Agent
the amount of any and all reasonable expenses, including the reasonable fees,
disbursements and other charges of its counsel and of any experts or agents,
which the Collateral Agent may incur in connection with (i) the administration
of this Agreement, (ii) the custody or preservation of, or the sale of,
collection from or other realization upon any of the Collateral, (iii) the
exercise, enforcement or protection of any of the rights of the Collateral Agent
hereunder or (iv) the failure of any Grantor to perform or observe any of the
provisions hereof.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, any claim, litigation, investigation or proceeding relating to the
execution, delivery or performance of this Agreement or to the Collateral,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

 

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any Lender. All amounts due under this Section 7.06
shall be payable on written demand therefor.

 

18



--------------------------------------------------------------------------------

SECTION 7.07. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.08. Waivers; Amendment. (a) No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the Collateral Agent, the Administrative Agent and the Lenders under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provisions of this Agreement or
any other Loan Document or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Grantor in any case shall entitle such Grantor or any other Grantor to any
other or further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 8.02 of the Term Loan Agreement.

 

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.

 

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract (subject to Section 7.04), and
shall become effective as

 

19



--------------------------------------------------------------------------------

provided in Section 7.04. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 7.12. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 7.13. Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent, the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Grantor or its properties in the courts of any jurisdiction.

 

(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affected the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 7.14. Termination. This Agreement and the Security Interest shall
terminate when all the Obligations have been paid in full and the Lenders have
no further commitment to lend under the Term Loan Agreement, at which time the
Collateral Agent shall execute and deliver to the Grantors, at the Grantors’
expense, all Uniform Commercial Code termination statements and similar
documents which the Grantors shall reasonably request to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 7.14 shall be without recourse to or warranty by the
Collateral Agent. A Guarantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Guarantor shall be automatically released in the event that all the capital
stock of such Guarantor shall be sold, transferred or otherwise disposed of to a
person that is not an Affiliate of the Borrower in accordance with the terms of
the Term Loan Agreement; provided that the Required Lenders shall have consented
to such sale, transfer or other disposition (to the extent required by the Term
Loan Agreement) and the terms of such consent did not provide otherwise.

 

SECTION 7.15. Additional Grantors. Pursuant to Section 5.17 of the Term Loan
Agreement, each Domestic Subsidiary of the Borrower that is not a Special
Purpose Subsidiary

 

20



--------------------------------------------------------------------------------

and was not in existence or not a Domestic Subsidiary on the date of the Term
Loan Agreement is required to enter in this Agreement as a Grantor upon becoming
a Domestic Subsidiary if such Subsidiary owns or possesses property of a type
that would be considered Collateral hereunder. Upon execution and delivery by
the Collateral Agent and a Subsidiary of an instrument in the form of Annex 3
hereto, such Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
any such instrument shall not require the consent of any Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

SECTION 7.16. FCC Consent. Notwithstanding anything herein which may be
construed to the contrary, no action shall be taken by any of the Collateral
Agent and the Secured Parties with respect to the Licenses or any license of the
Federal Communications Commission (“FCC”) unless and until any required approval
under the Federal Communications Act of 1934, and any applicable rules and
regulations thereunder, requiring the consent to or approval of such action by
the FCC or any governmental or other authority, have been satisfied. Without
limiting the foregoing, the Collateral shall not include any license, permit or
other authorization issued by the FCC or any rights therein or appurtenant
thereto except to the extent, if any, permitted by the Communications Act and
the rules, regulations and policies of the FCC. The Collateral Agent
acknowledges that (i) absent the receipt of all necessary prior consent of the
FCC, neither the right to operate pursuant to any license, permit or other
authorization issued by the FCC nor the right to control any such license,
permit or authorization may be transferred and (ii) that the possession of the
Collateral does not confer a right to operate pursuant to such FCC licenses,
permit or other authorization except upon due authorization by the FCC.

 

21



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRITON PCS, INC.,

   

By

  /s/    DANIEL E. HOPKINS             

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

TRITON MANAGEMENT COMPANY, INC.,

   

By

  /s/    DANIEL E. HOPKINS             

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

TRITON PCS FINANCE COMPANY, INC.,

   

By

  /s/    MICHAEL T. BONINI             

Name:

  Michael T. Bonini    

Title:

  President

TRITON PCS HOLDINGS COMPANY L.L.C

TRITON PCS INVESTMENT COMPANY L.L.C.

TRITON PCS EQUIPMENT COMPANY L.L.C.

TRITON PCS OPERATING COMPANY L.L.C.

AFFILIATE LICENSE CO., L.L.C.

   

By:

 

TRITON MANAGEMENT COMPANY, INC., its manager,

        /s/    DANIEL E. HOPKINS             

Name:

  Daniel E. Hopkins    

Title:

  Senior Vice President of Finance and Treasurer

 

22



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,     By   /s/    WILLIAM J.
HUGHES             

Name:

  William J. Hughes    

Title:

  Managing Director

 

23



--------------------------------------------------------------------------------

 

Schedule I to the

Security Agreement

 

SUBSIDIARY GUARANTORS

 

    

Subsidiary Guarantor

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

1.    Affiliate License Co., L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 2.   
Triton Management Company, Inc.    1100 Cassatt Road, Berwyn, PA 19312 3.   
Triton PCS Holdings Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 4.   
Triton PCS Operating Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 5.   
Triton PCS Equipment Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 6.   
Triton PCS Investment Company L.L.C.    1100 Cassatt Road, Berwyn, PA 19312 7.
   Triton PCS Finance Company, Inc.    103 Foulk Road, Suite 202, Wilmington, DE
19803

 



--------------------------------------------------------------------------------

 

Schedule II to the

Security Agreement

 

COPYRIGHTS

 

None.

 



--------------------------------------------------------------------------------

 

Schedule III to the

Security Agreement

 

LICENSES

 

1. The Network License Agreement, subject to the conditions for assignment set
forth in Section 3.1 thereof.

 

2. The Amended and Restated Agreement, dated as of April 16, 1999, among the
members of the Marketing Affiliate with respect to the “SUNCOM Marks” as that
term is defined therein, subject to the conditions for assignment set forth
therein.

 



--------------------------------------------------------------------------------

 

Schedule IV to the

Security Agreement

 

PATENTS

 

None.

 



--------------------------------------------------------------------------------

Schedule V to the

Security Agreement

 

TRADEMARKS

 

U.S. Federal Service Mark Applications

 

Mark

--------------------------------------------------------------------------------

   Serial
Number


--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

  

Owner

--------------------------------------------------------------------------------

MY SUNCOM    76/125,169    09/08/00    Affiliate License Co., L.L.C. SEE FREE,
CALL FREE    76/528,689    07/11/03    Triton PCS Operating Company L.L.C.
SUNCOM I.NOTES (Stylized)    76/174,529    12/04/00    Affiliate License Co.,
L.L.C. SUNCOM IPLAY    76/297,144    08/09/01    Affiliate License Co., L.L.C.
SUNCOM ISPEAK    76/297,129    08/09/01    Affiliate License Co., L.L.C. SUNCOM
NUMBER SECURE    76/568,457    01/06/04    Affiliate License Co., L.L.C. SUNCOM
PAY AHEAD    76/615,320    10/12/04    Affiliate License Co., L.L.C. THE ONLY
PHONE COMPANY YOU’LL EVER NEED    75/618,959    01/12/99    Triton PCS Operating
Company L.L.C. THE POWER OF UN    76/528,691    07/11/03    Triton PCS Operating
Company L.L.C.

 

U.S. Federal Service Mark Registrations

 

Mark

--------------------------------------------------------------------------------

 

Registration

Number

--------------------------------------------------------------------------------

   Expiration Date


--------------------------------------------------------------------------------

  

Registered Owner

--------------------------------------------------------------------------------

         (Deadline for Filing
Declaration of
Use or Renewal)      EVERYTHING UNDER THE SUN   2,370,076    07/25/06
(Declaration of Use)    Affiliate License Co., L.L.C. M-NET   2,437,645   
03/20/07
(Declaration of Use)    Triton PCS Operating Company L.L.C.

 



--------------------------------------------------------------------------------

Mark

--------------------------------------------------------------------------------

  Registration
Number


--------------------------------------------------------------------------------

   Expiration Date


--------------------------------------------------------------------------------

  

Registered Owner

--------------------------------------------------------------------------------

         (Deadline for Filing
Declaration of Use or
Renewal)      M-NET   2,464,250    06/26/07
(Declaration of Use)    Triton PCS Operating Company L.L.C. OH, THE PLACES
YOU’LL GO!*   2,444,928    04/17/07
(Declaration of Use)    Triton PCS Operating Company L.L.C. SUNCOM   2,367,621
   07/18/06
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM   2,576,959   
06/11/08
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM and DESIGN  
2,831,052    04/13/10
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM CONNECT   2,576,974
   06/11/08
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM FYI   2,793,440   
12/16/09
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM INET   2,886,969   
09/21/10
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM KEEP TALKING  
2,793,501    12/16/09
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM PREPAID TO GO  
2,796,493    12/23/09
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM STATES   2,793,422
   12/16/09
(Declaration of Use)    Affiliate License Co., L.L.C.

 

2



--------------------------------------------------------------------------------

Mark

--------------------------------------------------------------------------------

  Registration
Number


--------------------------------------------------------------------------------

   Expiration Date


--------------------------------------------------------------------------------

  

Registered Owner

--------------------------------------------------------------------------------

         (Deadline for Filing
Declaration of Use or
Renewal)      SUNCOM SUBSCRIPTION WIRELESS   2,887,121    09/21/10
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM SUPERSTATES  
2,796,672    12/23/09
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM TO GO   2,796,492
   12/23/09
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM UNLIMITED  
2,793,470    12/16/09
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM UNPLAN   2,887,120
   09/21/10
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM USA   2,793,471   
12/16/09
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM WELCOME HOME  
2,793,536    12/16/09
(Declaration of Use)    Affiliate License Co., L.L.C. SUNCOM WIRELESS and DESIGN
  2,860,451    07/06/10
(Declaration of Use)    Affiliate License Co., L.L.C. WE GET IT   2,448,313   
05/01/07
(Declaration of Use)    Triton PCS Operating Company L.L.C.

 

* The Borrower has agreed to cease using this service mark.

 

3



--------------------------------------------------------------------------------

 

State Service Mark Registrations

 

Mark

--------------------------------------------------------------------------------

  

State/

Registration Number

--------------------------------------------------------------------------------

  

Expiration Date

--------------------------------------------------------------------------------

  

Registered Owner

--------------------------------------------------------------------------------

SUNCOM and DESIGN    Missouri S14,974    04/13/10    Affiliate License Co.,
L.L.C. SUNCOM WIRELESS and DESIGN    Tennessee N/A    02/26/09    Affiliate
License Co., L.L.C.

 

Trade Names/Business Names

 

Name

--------------------------------------------------------------------------------

  

User

--------------------------------------------------------------------------------

SunCom, Member of the AT&T Wireless Network

   Triton PCS Operating Company L.L.C.

SunCom

   Triton PCS Operating Company L.L.C.

Triton PCS

   Triton PCS Operating Company L.L.C.

 

4



--------------------------------------------------------------------------------

 

Fictitious Business Name Filings

 

DBA Name

--------------------------------------------------------------------------------

  

State Registered

--------------------------------------------------------------------------------

  

Filing Date

Filing Number

(If Available)

--------------------------------------------------------------------------------

Triton P C S Equipment Co

   Pennsylvania    02/01/99

Triton PCS

   Virginia     

Triton P C S Operating Co

   Georgia    06/18/00

Triton PCS

   Virginia   

02/05/03

176/2961611

Triton P C S

   North Carolina   

11/27/02

129/454824

Triton PCS

   South Carolina   

12/12/02

141/4128140

Triton PCS

   South Carolina   

12/12/02

141/4144380

 

5



--------------------------------------------------------------------------------

 

Schedule VI to the

Security Agreement

 

COMMERCIAL TORT CLAIMS

 

None.

 



--------------------------------------------------------------------------------

 

Annex 2 to the

Security Agreement

 

[Form of]

PERFECTION CERTIFICATE

 

Reference is made to (a) the Term Loan Agreement dated as of November 18, 2004
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, and Lehman Commercial Paper Inc., as administrative agent and
collateral agent for the Lenders (in such capacity, the “Administrative Agent”)
and (b) the Guarantee Agreement dated as of November 18, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Guarantors referred to therein and the Collateral Agent.
Terms defined in the Term Loan Agreement, or if not defined therein, then in the
Security Agreement, are used herein with the same meaning.

 

The Borrower, by a duly authorized Financial Officer, hereby certifies to the
Collateral Agent and each other Secured Party as follows:

 

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of incorporation or formation, is as follows:

 

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

 

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

 

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:

 

(e) Set forth below is the organizational identification number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

 

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor [only necessary for filing in North Dakota and South Dakota]:

 

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

--------------------------------------------------------------------------------

 

Mailing Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Annex 2 to the

Security Agreement

 

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
or General Intangibles (with each location at which Chattel Paper, if any, is
kept being indicated by an “*”):

 

Grantor

--------------------------------------------------------------------------------

 

Mailing Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------



(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------



(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any material amount of Inventory or Equipment or
other material amount of Collateral not identified above:

 

Grantor

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

 

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

 

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all persons other than such Grantor that have possession of any
material portion of the Collateral of such Grantor:

 

Grantor

--------------------------------------------------------------------------------

 

Mailing Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

 

3. Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

 

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in Section
2 hereof, to the extent requested by the Collateral Agent, and such search
reports reflect no liens against any of the Collateral other than those
permitted under the Term Loan Agreement.

 

5. UCC Filings. UCC financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, in each
case as set forth with respect to such Grantor in Section 2 hereof.

 

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

 



--------------------------------------------------------------------------------

Annex 2 to the

Security Agreement

 

7. Filing Fees. All filing fees and taxes payable in connection with the filings
described in Section 5 above will be paid upon filing.

 

8. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 8 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests owned by SunCom Wireless Investment, the Borrower and each Subsidiary
and the record and beneficial owners of such stock, partnership interests,
membership interests or other equity interests. Also set forth in Schedule 8 is
each equity investment of the Borrower or any Subsidiary that represents 50% or
less of the equity of the entity in which such investment was made.

 

9. Notes. Attached hereto as Schedule 9 is a true and correct list of all notes
or other evidence of indebtedness held by the Borrower and each Subsidiary and
all intercompany notes between the Borrower or each Subsidiary of the Borrower
and between each Subsidiary of the Borrower and each other such Subsidiary.

 

10. Intellectual Property. Attached hereto as Schedule 10(A) in proper form for
a filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Grantor’s Patents (and all applications therefor),
Patent Licenses, Trademarks (and all applications therefor) and Trademark
Licenses, including the name of the registered owner and the registration number
and the expiration date of each Patent, Patent License, Trademark and Trademark
License owned by such Grantor. Attached hereto as Schedule 10(B) in proper form
for filing with the United States Copyright Office is a schedule setting forth
all of each Grantor’s Copyrights (and all applications therefor) and Copyright
Licenses, including the name of the registered owner, the registration number
and the expiration date of each Copyright or Copyright License owned by such
Grantor.

 

11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true and correct
list of commercial tort claims in excess of $1,000,000 held by any Grantor,
including a brief description thereof.

 

12. Deposit Accounts. Attached hereto as Schedule 12 is a true and correct list
of deposit accounts maintained by each Grantor, including the name and address
of the depositary institution, the type of account, and the account number.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on this
18th day of November 2004.

 

TRITON PCS, INC., By    

Name:

       

Title:

      [Financial Officer]

 



--------------------------------------------------------------------------------

 

Annex 3 to the

Security Agreement

 

SUPPLEMENT NO. [    ] dated as of [    ], to the Security Agreement dated as of
November 18, 2004, among TRITON PCS, INC., a Delaware corporation (the
“Borrower”), each subsidiary of the Borrower listed on Schedule I thereto (each
such subsidiary individually a “Subsidiary” and, together, the “Guarantors”; the
Guarantors and the Borrower are referred to collectively herein as the
“Grantors”) and LEHMAN COMMERCIAL PAPER INC. (“LCPI”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
herein).

 

A. Reference is made to (a) the Term Loan Agreement dated as of November 18,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
syndication agent, and LCPI, as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) and (b) the Guarantee
Agreement dated as of November 18, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”), among the Guarantors and
the Collateral Agent.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Term Loan
Agreement.

 

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Pursuant to Section 5.17 of the Term Loan Agreement, each
Domestic Subsidiary of the Borrower that is not a Special Purpose Subsidiary and
was not in existence or not a Domestic Subsidiary on the date of the Term Loan
Agreement is required to enter into the Security Agreement as a grantor upon
becoming a Domestic Subsidiary. Section 7.15 of the Security Agreement provides
that additional Subsidiaries of the Borrower may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Term Loan Agreement
to become a Grantor under the Security Agreement as consideration for Loans
previously made.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1. In accordance with Section 7.15 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Grantor, as security for the
payment and performance in full of the Obligations (as defined in the Security
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Grantor’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Grantor. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Grantor. The Security Agreement is
hereby incorporated herein by reference.

 



--------------------------------------------------------------------------------

Annex 3 to the

Security Agreement

 

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Grantor.

 

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below.

 

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 



--------------------------------------------------------------------------------

Annex 3 to the

Security Agreement

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR],     By        

Name:

       

Title:

        Location of Chief Executive Office:

 

LEHMAN COMMERCIAL PAPER INC., as Collateral Agent,

   

By

       

Name:

       

Title:

   

 



--------------------------------------------------------------------------------

Schedule I

to Supplement No. [ ]

to the Security Agreement

 

LOCATION OF COLLATERAL

 

Description

--------------------------------------------------------------------------------

 

Location

--------------------------------------------------------------------------------

 